Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, 19, and 28 of U.S. Patent No.  11252679 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is provided for ease of illustration:

Instant claims 
Patented claims:   US 11252679 B2
1. A method comprising: determining a first transmission power for a first signal, wherein the first signal starts in a first time interval of a first cell of a plurality of cells; determining a second transmission power for a second signal, wherein the second signal starts in a second time interval of a second cell of the plurality of cells, and wherein the second signal overlaps, in time, with the first signal; based on a determination that a calculated transmission power exceeds an allowable transmission power and that the first signal and the second signal overlap, in time, by more than a threshold, adjusting the first transmission power or the second transmission power; and transmitting at least one of the first signal via the first cell or the second signal via the second cell.
2. The method of claim 1, wherein the first time interval and the second time interval each comprise at least one of: a subframe; a transmission time interval; a slot; a symbol; a resource element; a resource block; or a resource block group.
3. The method of claim 1, wherein the calculated transmission power comprises a combination of the first transmission power and the second transmission power.
4. The method of claim 1, wherein: the first time interval comprises the first signal; and the second time interval comprises the second signal.
5. The method of claim 1, further comprising: determining a third transmission power for a third signal starting in a third time interval of a cell of a first cell group; determining a fourth transmission power for a fourth signal starting in a fourth time interval of a cell of a second cell group, wherein the fourth signal overlaps, in time, with the third signal; and based on a determination that the calculated transmission power exceeds the allowable transmission power and that the third signal and the fourth signal overlap, in time, by more than a second threshold, dropping transmission of at least one of the third signal or the fourth signal.
6. The method of claim 5, wherein the second threshold is greater than the threshold.
7. The method of claim 1, wherein: the first signal is a random access preamble signal, an uplink data packet, or an uplink control packet; and the second signal is a type of signal different from the first signal.
8. The method of claim 1, wherein: the second signal is a sounding reference signal or a random access preamble signal; and the first signal is a type of signal different from the second signal.
9. The method of claim 1, wherein the allowable transmission power is a maximum allowable transmission power of a wireless device.
10. The method of claim 1, wherein the calculated transmission power is a total transmission power of a wireless device.
11. The method of claim 1, wherein the transmitting at least one of the first signal or the second signal comprises transmitting the first signal and the second signal.
12. The method of claim 1, wherein the transmitting at least one of the first signal or the second signal comprises transmitting one of the first signal or the second signal and dropping the other of the first signal or the second signal.
13. The method of claim 1, wherein the threshold is a duration of one symbol.
14. The method of claim 1, further comprising receiving at least one radio resource control (RRC) message comprising configuration parameters of the plurality of cells.
15. The method of claim 1, wherein: the first cell is a cell of a first cell group; and the second cell is a cell of a second cell group.
16. The method of claim 1, wherein the plurality of cells are grouped into a plurality of cell groups comprising a first cell group and a second cell group, and wherein: uplink transmission timing associated with the first cell group is based on a cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a cell of the second cell group.
17. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: determine a first transmission power for a first signal, wherein the first signal starts in a first time interval of a first cell of a plurality of cells; determine a second transmission power for a second signal, wherein the second signal starts in a second time interval of a second cell of the plurality of cells, and wherein the second signal overlaps, in time, with the first signal; based on a determination that a calculated transmission power exceeds an allowable transmission power and that the first signal and the second signal overlap, in time, by more than a threshold, adjust the first transmission power or the second transmission power; and transmit at least one of the first signal via the first cell or the second signal via the second cell.
18. The wireless device of claim 17, wherein the first time interval and the second time interval each comprise at least one of: a subframe; a transmission time interval; a slot; a symbol; a resource element; a resource block; or a resource block group.
19. The wireless device of claim 17, wherein the calculated transmission power comprises a combination of the first transmission power and the second transmission power.
20. The wireless device of claim 17, wherein: the first time interval comprises the first signal; and the second time interval comprises the second signal.
21. The wireless device of claim 17, wherein the instructions, when executed by the one or more processors, further cause the wireless device to: determine a third transmission power for a third signal starting in a third time interval of a cell of a first cell group; determine a fourth transmission power for a fourth signal starting in a fourth time interval of a cell of a second cell group, wherein the fourth signal overlaps, in time, with the third signal; and based on a determination that the calculated transmission power exceeds the allowable transmission power and that the third signal and the fourth signal overlap, in time, by more than a second threshold, drop transmission of at least one of the third signal or the fourth signal.
22. The wireless device of claim 21, wherein the second threshold is greater than the threshold.
23. The wireless device of claim 17, wherein: the first signal is a random access preamble signal, an uplink data packet, or an uplink control packet; and the second signal is a type of signal different from the first signal.
24. The wireless device of claim 17, wherein: the second signal is a sounding reference signal or a random access preamble signal; and the first signal is a type of signal different from the second signal.
25. The wireless device of claim 17, wherein the allowable transmission power is a maximum allowable transmission power of a wireless device.
26. The wireless device of claim 17, wherein the calculated transmission power is a total transmission power of a wireless device.
27. The wireless device of claim 17, wherein the instructions, when executed by the one or more processors, cause the wireless device to transmit the first signal and the second signal.
28. The wireless device of claim 17, wherein the instructions, when executed by the one or more processors, cause the wireless device to transmit one of the first signal or the second signal and drop the other of the first signal or the second signal.
29. The wireless device of claim 17, wherein the threshold is a duration of one symbol.
30. The wireless device of claim 17, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive at least one radio resource control (RRC) message comprising configuration parameters of the plurality of cells.
31. The wireless device of claim 17, wherein: the first cell is a cell of a first cell group; and the second cell is a cell of a second cell group.
32. The wireless device of claim 17, wherein the plurality of cells are grouped into a plurality of cell groups comprising a first cell group and a second cell group, and wherein: uplink transmission timing associated with the first cell group is based on a cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a cell of the second cell group.
33. A method comprising: transmitting configuration parameters of a plurality of cells; and receiving at least one of: a first signal starting in a first time interval of a first cell of the plurality of cells; or a second signal starting in a second time interval of a second cell of the plurality of cells, wherein a first transmission power of the first signal or a second transmission power of the second signal was adjusted based on a determination that a calculated transmission power exceeds an allowable transmission power and that the first signal and the second signal overlap, in time, by more than a threshold.
34. The method of claim 33, wherein the first time interval and the second time interval each comprise at least one of: a subframe; a transmission time interval; a slot; a symbol; a resource element; a resource block; or a resource block group.
35. The method of claim 33, wherein the calculated transmission power comprises a combination of the first transmission power and the second transmission power.
36. The method of claim 33, wherein: the first time interval comprises the first signal; and the second time interval comprises the second signal.
37. The method of claim 33, wherein: the first signal is a random access preamble signal, an uplink data packet, or an uplink control packet; and the second signal is a type of signal different from the first signal.
38. The method of claim 33, wherein: the second signal is a sounding reference signal or a random access preamble signal; and the first signal is a type of signal different from the second signal.
39. The method of claim 33, wherein the allowable transmission power is a maximum allowable transmission power of a wireless device.
40. The method of claim 33, wherein the calculated transmission power is a total transmission power of a wireless device.
41. The method of claim 33, wherein the receiving at least one of the first signal or the second signal comprises receiving the first signal and the second signal.
42. The method of claim 33, wherein the receiving at least one of the first signal or the second signal comprises receiving one of the first signal or the second signal.
43. The method of claim 33, wherein the threshold is a duration of one symbol.
44. The method of claim 33, wherein the transmitting the configuration parameters comprises transmitting at least one radio resource control (RRC) message comprising the configuration parameters.
45. The method of claim 33, wherein: the first cell is a cell of a first cell group; and the second cell is a cell of a second cell group.
46. The method of claim 33, wherein the plurality of cells are grouped into a plurality of cell groups comprising a first cell group and a second cell group, and wherein: uplink transmission timing associated with the first cell group is based on a cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a cell of the second cell group.



47. A base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to: transmit configuration parameters of a plurality of cells; and receive at least one of: a first signal starting in a first time interval of a first cell of the plurality of cells; or a second signal starting in a second time interval of a second cell of the plurality of cells, wherein a first transmission power of the first signal or a second transmission power of the second signal was adjusted based on a determination that a calculated transmission power exceeds an allowable transmission power and that the first signal and the second signal overlap, in time, by more than a threshold.
48. The base station of claim 47, wherein the first time interval and the second time interval each comprise at least one of: a subframe; a transmission time interval; a slot; a symbol; a resource element; a resource block; or a resource block group.
49. The base station of claim 47, wherein the calculated transmission power comprises a combination of the first transmission power and the second transmission power.
50. The base station of claim 47, wherein: the first time interval comprises the first signal; and the second time interval comprises the second signal.
51. The base station of claim 47, wherein: the first signal is a random access preamble signal, an uplink data packet, or an uplink control packet; and the second signal is a type of signal different from the first signal.
52. The base station of claim 47, wherein: the second signal is a sounding reference signal or a random access preamble signal; and the first signal is a type of signal different from the second signal.
53. The base station of claim 47, wherein the allowable transmission power is a maximum allowable transmission power of a wireless device.
54. The base station of claim 47, wherein the calculated transmission power is a total transmission power of a wireless device.
55. The base station of claim 47, wherein the instructions, when executed by the one or more processors, cause the base station to receive the first signal and the second signal.
56. The base station of claim 47, wherein the instructions, when executed by the one or more processors, cause the base station to receive one of the first signal or the second signal.
57. The base station of claim 47, wherein the threshold is a duration of one symbol.
58. The base station of claim 47, wherein the instructions, when executed by the one or more processors, further cause the base station to transmit the configuration parameters by transmitting at least one radio resource control (RRC) message comprising the configuration parameters.
59. The base station of claim 47, wherein: the first cell is a cell of a first cell group; and the second cell is a cell of a second cell group.
60. The base station of claim 47, wherein the plurality of cells are grouped into a plurality of cell groups comprising a first cell group and a second cell group, and wherein: uplink transmission timing associated with the first cell group is based on a cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a cell of the second cell group.

1. A method comprising: receiving, by a wireless device, at least one radio resource control (RRC) message comprising configuration parameters of a first cell and a second cell; determining a transmission power of a transmission comprising a first signal in a first time interval of the first cell and a second signal in a second time interval of the second cell, wherein the first signal in the first time interval overlaps, for a time period, with the second signal in the second time interval; based on the time period satisfying a duration threshold and the transmission power exceeding a power threshold, dropping or adjusting a power of one of the first signal or the second signal; and transmitting at least one of the first signal via the first cell or the second signal via the second cell.
2. The method of claim 1, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with the second signal in more than one symbol of the second time interval of the second cell; or a last symbol of the first signal in the first time interval of the first cell overlapping in time with one or more sounding reference signal (SRS) transmissions in the second time interval.
3. The method of claim 1, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with the second signal starting in the second time interval of the second cell; and the first time interval and the second time interval overlapping in time with more than one symbol.
4. The method of claim 1, wherein the first signal is for a transmission via a physical uplink control channel (PUCCH), and wherein the second signal is for a transmission via a physical uplink shared channel (PUSCH).
5. The method of claim 1, wherein the second signal is either a sounding reference signal (SRS) or for a transmission via a physical uplink shared channel (PUSCH), and wherein the first signal is for a transmission via one or more of: a physical uplink control channel (PUCCH); or the PUSCH.
6. The method of claim 1, wherein: the dropping or adjusting the power of the one of the first signal or the second signal comprises adjusting a signal transmission power of the second signal; and the transmitting the at least one of the first signal via the first cell or the second signal via the second cell comprises: transmitting the first signal starting in the first time interval of the first cell; and transmitting, overlapping in time with the first signal, the second signal starting in the second time interval of the second cell.
7. The method of claim 6, wherein the second signal is for a transmission via a physical random access channel.
8. The method of claim 1, wherein the time period satisfying the duration threshold comprises: the time period exceeding a duration of one symbol; or the time period being at least a duration of one symbol.
9. The method of claim 1, wherein the adjusting the power of the one of the first signal or the second signal comprises scaling the power of the one of the first signal or the second signal, and wherein the power threshold is a maximum allowable transmission power associated with the wireless device.















10. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive at least one radio resource control (RRC) message comprising configuration parameters of a first cell and a second cell; determine a transmission power of a transmission comprising a first signal in a first time interval of the first cell and a second signal in a second time interval of the second cell, wherein the first signal in the first time interval overlaps, for a time period, with the second signal in the second time interval; based on the time period satisfying a duration threshold and the transmission power exceeding a power threshold, drop or adjust a power of one of the first signal or the second signal; and transmit at least one of the first signal via the first cell or the second signal via the second cell.
11. The wireless device of claim 10, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with the second signal in more than one symbol of the second time interval of the second cell; or a last symbol of the first signal in the first time interval of the first cell overlapping in time with one or more sounding reference signal (SRS) transmissions in the second time interval.
12. The wireless device of claim 10, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with the second signal starting in the second time interval of the second cell; and the first time interval and the second time interval overlapping in time with more than one symbol.
13. The wireless device of claim 10, wherein the first signal is for a transmission via a physical uplink control channel (PUCCH), and wherein the second signal is for a transmission via a physical uplink shared channel (PUSCH).
14. The wireless device of claim 10, wherein the second signal is either a sounding reference signal (SRS) or for a transmission via a physical uplink shared channel (PUSCH), and wherein the first signal is for a transmission via one or more of: a physical uplink control channel (PUCCH); or the PUSCH.
15. The wireless device of claim 10, wherein the instructions, when executed by the one or more processors, further cause the wireless device to: drop or adjust the power of the one of the first signal or the second signal by adjusting a signal transmission power of the second signal, if the time period exceeds the duration threshold and the transmission power of the transmission exceeds the power threshold; and transmit the at least one of the first signal via the first cell or the second signal via the second cell by: transmitting the first signal starting in the first time interval of the first cell; and transmitting, overlapping in time with the first signal, the second signal starting in the second time interval of the second cell.
16. The wireless device of claim 15, wherein the second signal is for a transmission via a physical random access channel.
17. The wireless device of claim 10, wherein the time period satisfying the duration threshold comprises: the time period exceeding a duration of one symbol; or the time period being at least a duration of one symbol.
18. The wireless device of claim 10, wherein the instructions, when executed by the one or more processors, cause the wireless device to adjust the power of the one of the first signal or the second signal by scaling the power of the one of the first signal or the second signal, and wherein the power threshold is a maximum allowable transmission power associated with the wireless device.
















19. A non-transitory computer-readable medium storing instructions that, when executed, configure a wireless device to: receive at least one radio resource control (RRC) message comprising configuration parameters of a first cell and a second cell; determine a transmission power of a transmission comprising a first signal in a first time interval of the first cell and a second signal in a second time interval of the second cell, wherein the first signal in the first time interval overlaps, for a time period, with the second signal in the second time interval; based on the time period satisfying a duration threshold and the transmission power exceeding a power threshold, drop or adjust a power of one of the first signal or the second signal; and transmit at least one of the first signal via the first cell or the second signal via the second cell.
20. The non-transitory computer-readable medium of claim 19, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with the second signal in more than one symbol of the second time interval of the second cell; or a last symbol of the first signal in the first time interval of the first cell overlapping in time with one or more sounding reference signal (SRS) transmissions in the second time interval.
21. The non-transitory computer-readable medium of claim 19, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with the second signal starting in the second time interval of the second cell; and the first time interval and the second time interval overlapping in time with more than one symbol.
22. The non-transitory computer-readable medium of claim 19, wherein the first signal is for a transmission via a physical uplink control channel (PUCCH), and wherein the second signal is for a transmission via a physical uplink shared channel (PUSCH).
23. The non-transitory computer-readable medium of claim 19, wherein the second signal is either a sounding reference signal (SRS) or for a transmission via a physical uplink shared channel (PUSCH), and wherein the first signal is for a transmission via one or more of: a physical uplink control channel (PUCCH); or the PUSCH.
24. The non-transitory computer-readable medium of claim 19, wherein the instructions, when executed, further configure the wireless device to: drop or adjust the power of the one of the first signal or the second signal by adjusting a signal transmission power of the second signal, if the time period exceeds the duration threshold and the transmission power of the transmission exceeds the power threshold; and transmit the at least one of the first signal via the first cell or the second signal via the second cell by: transmitting the first signal starting in the first time interval of the first cell; and transmitting, overlapping in time with the first signal, the second signal starting in the second time interval of the second cell.
25. The non-transitory computer-readable medium of claim 24, wherein the second signal is for a transmission via a physical random access channel.
26. The non-transitory computer-readable medium of claim 19, wherein the time period satisfying the duration threshold comprises: the time period exceeding a duration of one symbol; or the time period being at least a duration of one symbol.
27. The non-transitory computer-readable medium of claim 19, wherein the instructions, when executed, configure the wireless device to adjust the power of the one of the first signal or the second signal by scaling the power of the one of the first signal or the second signal, and wherein the power threshold is a maximum allowable transmission power associated with the wireless device.
28. A system comprising: a base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors of the base station, cause the base station to: send at least one radio resource control (RRC) message comprising configuration parameters of a first cell and a second cell; and a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors of the wireless device, cause the wireless device to: receive the at least one RRC message; determine a transmission power of a transmission comprising a first signal in a first time interval of the first cell and a second signal in a second time interval of the second cell, wherein the first signal in the first time interval overlaps, for a time period, with the second signal in the second time interval; based on the time period satisfying a duration threshold and the transmission power exceeding a power threshold, drop or adjust a power of one of the first signal or the second signal; and transmit at least one of the first signal via the first cell or the second signal via the second cell.
29. The system of claim 28, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with the second signal in more than one symbol of the second time interval of the second cell; or a last symbol of the first signal in the first time interval of the first cell overlapping in time with one or more sounding reference signal (SRS) transmissions in the second time interval.
30. The system of claim 28, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with the second signal starting in the second time interval of the second cell; and the first time interval and the second time interval overlapping in time with more than one symbol.
31. The system of claim 28, wherein the first signal is for a transmission via a physical uplink control channel (PUCCH), and wherein the second signal is for a transmission via a physical uplink shared channel (PUSCH).
32. The system of claim 28, wherein the second signal is either a sounding reference signal (SRS) or for a transmission via a physical uplink shared channel (PUSCH), and wherein the first signal is for a transmission via one or more of: a physical uplink control channel (PUCCH); or the PUSCH.
33. The system of claim 28, wherein the instructions stored in the memory of the wireless device, when executed by the one or more processors of the wireless device, further cause the wireless device to: drop or adjust the power of the one of the first signal or the second signal by adjusting a signal transmission power of the second signal, if the time period exceeds the duration threshold and the transmission power of the transmission exceeds the power threshold; and transmit the at least one of the first signal via the first cell or the second signal via the second cell by: transmitting the first signal starting in the first time interval of the first cell; and transmitting, overlapping in time with the first signal, the second signal starting in the second time interval of the second cell.
34. The system of claim 28, wherein the second signal is for a transmission via a physical random access channel.
35. The system of claim 28, wherein the time period satisfying the duration threshold comprises: the time period exceeding a duration of one symbol; or the time period being at least a duration of one symbol.
36. The system of claim 28, wherein the instructions stored in the memory of the wireless device, when executed by the one or more processors of the wireless device, cause the wireless device to adjust the power of the one of the first signal or the second signal by scaling the power of the one of the first signal or the second signal, and wherein the power threshold is a maximum allowable transmission power associated with the wireless device.
 


	Regarding instant claim 1, the difference between instant claim 1 and patented claim 1 is that instant claim 1 does not specify the limitations of “receiving, by a wireless device, at least one radio resource control (RRC) message comprising configuration parameters of a first cell and a second cell”, and does not specify the  dropping of one of the first signal or second signal.
	Regarding instant claim 17, instant claim 17 suffer from similar deficiencies as discussed above with regard to patented claim 10. 
Regarding claim 33, claim 33 is directed to a method performing the reverse computerized method of patented claim 19 without the specifics indicated above with regard to instant clam 1. 
Regarding claim 47, claim 47 is directed to a base station  performing similar reverse steps patented system claim 28 without the specifics indicated above with regard to instant clam 1. 
Therefore, as to independent claims 1, 17, 33 and 47, claims 1, 17, 33 and 47 of the instant application merely broadens the scope of the claims 1, 10, 19 and 28 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding instant claim 2, claim 2 is broader in scope than patented claim 2.
Regarding instant claim 18, claim 18 is broader in scope than patented claim 11.
Regarding instant claim 5, instant claim 5 is directed to dropping  one of the third signal or forth signal. However, patented claim 1 is directed to dropping one of the signals under similar power and the overlap constraints, thus claim 5 is broader in scope than patented claim 1.   
Regarding instant claim 21, instant claim 21 is directed to dropping  one of the third signal or forth signal. However, patented claim 10 is directed to dropping one of the signals under similar power and the overlap constraints, thus claim 21 is broader in scope than patented claim 10.   
 As to instant claims 3-4, 7-16, 19-20, 23-32, 34-46, 48-60, these claims are directed to specifying feature of power, or type of signals that are within the prior art of record, and thus official notice is being taken that these claims are subject to double patenting in view of the submitted prior art.
Allowable Subject Matter
Claims 6 and 22are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        12/3/2022